DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with FRANCIS LAMMES on 7/14/2022.

The application has been amended as follows: 
the following claims have been amended as follows:

Claim 1 has been amended to read:
1.	A lock system for a landing gear assembly, comprising:
a housing; 
a hook configured to rotate relative to the housing; 
a lock pin configured to translate into a rotational path of the hook; [[and]]
an electromechanical actuator configured to translate the lock pin; 
a centering rod located through the hook and configured to connect the hook to the housing; 
a first hook biasing member located around the centering rod and configured to bias the hook in a first direction; and 
a second hook biasing member, separate from the first hook biasing member, located around the centering rod and configured to bias the hook in a second direction opposite the first direction.

Claim 7 has been cancelled.

9.	A landing gear assembly, comprising: 
a landing gear configured to rotate about a pivot joint; and
a lock system configured to engage the landing gear, the lock system comprising: 
a housing;
a hook configured to rotate relative to the housing; 
a lock pin configured to translate into a rotational path of the hook; [[and]]
an electromechanical actuator configured to translate the lock pin; 
a centering rod located through the hook and configured to connect the hook to the housing; 
a first hook biasing member configured to bias the hook in a first direction; and 
a second hook biasing member, separate from the first hook biasing member, configured to bias the hook in a second direction opposite the first direction.

Claim 16 has been cancelled.

17.	A lock system, comprising:
a housing; 
a hook configured to rotate relative to the housing; 
a lock pin configured to translate into a rotational path of the hook; 
an actuator configured to translate the lock pin; [[and]]
a manual release assembly configured to translate the lock pin away from the hook; 
a centering rod located through the hook and configured to connect the hook to the housing; 
a first hook biasing member configured to bias the hook in a first direction; and 
a second hook biasing member, separate from the first hook biasing member, configured to bias the hook in a second direction opposite the first direction.

Claim 19 has been cancelled.

Claim 20 is now dependent upon claim 17

Allowable Subject Matter
Claim 1-6, 8-15, 17, 18, 20 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims are the limitations for a lock system for aircraft landing gear comprising a lock pin and “a centering rod located through the hook; a first hook biasing member located around the centering rod and configured to bias the hook in a first direction; and a second hook biasing member located around the centering rod and configured to bias the hook in a second direction opposite the first direction.”
The closest prior art references are Salcombe and Walke and Brighton. However, these references do not teach or suggest the above limitations. whereby the centering rod is through the hook, and biasing members around the centering rod. The biasing members on opposite sides of the hook to bias in opposing directions. Also, a lock pin which translates into the rotational path of the hook. The prior art does not teach or suggests these limitations and combining prior art references to achieve the claimed limitations would involve hindsight reasoning. 
Further combing prior art references to achieve the claimed limitations would involve hindsight reasoning. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642     

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642